Citation Nr: 0810680	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-20 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
January 1975 and from April 1979 to August 1992. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied entitlement to a TDIU.

In December 2001, the RO denied an earlier TDIU claim.  The 
veteran submitted a timely notice of disagreement and the RO 
issued a statement of the case (SOC).  After issuance of the 
SOC, however, the veteran did not submit a VA Form 9, 
Substantive Appeal, or other correspondence containing the 
necessary information.  The RO therefore closed that appeal.  
The Board thus lacks jurisdiction to review that earlier TDIU 
claim.

This appeal for TDIU is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In March 2004 the veteran underwent an orthopedic 
compensation examination of his service-connected cervical 
and lumbar spine disabilities.  The VA examiner noted that 
the neck and back were extremely painful, such that the 
veteran needed assistance to bathe and to dress.  This 
medical opinion might be pertinent to the issue of 
employability, as impairment in these activities of daily 
living suggests serious impairment in the workplace as well.  
The March 2004 VA examination report has not been considered 
in either the January 2005-issued rating decision, or the 
April 2005 SOC, or the September 2005 supplemental statement 
of the case (SSOC).  The veteran has not waived his right to 
initial RO review of this evidence.  Thus, the Board cannot 
consider the March 2004 examination report in the first 
instance and a remand will be necessary for this procedural 
safeguard.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).
 
In October 2004, the veteran asserted that service-connected 
disabilities preclude obtaining and retaining substantially 
gainful employment.  He later submitted a letter from a 
prospective employer to the effect that service-connected 
disabilities preclude offering him a job.  He has not 
undergone a VA compensation examination to determine the 
severity of service-connected disabilities in over 4 years.  
Thus, current examinations are warranted.  Procelle v. 
Derwinski, 2 Vet. App.629, 632 (1992) (where the record is 
inadequate for evaluating the current state of the veteran's 
service-connected disability, the duty to assist requires 
conducting a thorough and contemporaneous medical 
examination, taking into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
is a fully informed one)

At the time of this writing, the service-connected 
disabilities are: migraines (50 percent); right ankle (20 
percent); lumbar myositis (20 percent); cervical myositis (10 
percent); left knee (10 percent); left ankle (10 percent); 
and non compensable ratings for: the right ring and little 
fingers; bilateral pterygium surgery; allergic rhinitis; and, 
benign prostatic hypertrophy.  The combined total rating for 
the veteran's service-connected disabilities is currently 
80 percent, which meets the percentage standards for TDIU, as 
set forth at 38 C.F.R. § 4.16 (a).  

While the Board might infer that service-connected 
disabilities preclude employment, the Board is prohibited 
from substituting its own unsubstantiated medical opinions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Furthermore, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture.  
Friscia v. Brown, 7 Vet. App. 294 (1995), (VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work).  Friscia, 
at 297; 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a).  Thus, the question of whether it is at least 
as likely as not that service-connected disabilities preclude 
employment should be posed to an examiner.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule appropriate 
examinations to determine the severity of 
the veteran's service-connected 
disabilities and to obtain a medical 
opinion addressing employability.  The 
physicians should review the medical 
history, examine the veteran, elicit all 
current symptoms of service-connected 
disabilities, and report all pertinent 
findings.  A physician should then 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that service-connected 
disabilities alone would preclude 
employment.  

2.  After completion of the above, and 
any further development deemed necessary, 
the AOJ should readjudicate the 
appellant's TDIU claim.  If a TDIU is not 
granted, an appropriate supplemental 
statement of the case should be issued.  
The supplemental statement of the case 
should reflect consideration of all 
relevant evidence in the claims file, 
including the March 2004 VA spine 
examination report.  The veteran and his 
representative should be afforded an 
opportunity to respond before the claims 
folder is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Failure to report for a scheduled VA examination 
without good cause could result in the denial of the claim.  
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


